                 Case 1:18-cv-00704-AT Document 49 Filed 11/20/19 Page 1 of 2
                     Case: 19-12475 Date Filed: 11/20/2019 Page: 1 of 2


                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

David J. Smith                                                                       For rules and forms visit
Clerk of Court                                                                       www.ca11.uscourts.gov


                                         November 20, 2019

Clerk - Northern District of Georgia
Richard B. Russell Bldg & US Courthouse
2211 UNITED STATES COURTHOUSE
75 TED TURNER DR SW
STE 2211
ATLANTA, GA 30303-3309

Appeal Number: 19-12475-JJ
Case Style: Cynthia Ruthrauff v. Luminess Direct, LLC
District Court Docket No: 1:18-cv-00704-AT

The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
issued as the mandate of this court. See 11th Cir. R. 42-1(a).

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Tiffany A. Tucker, JJ/lt
Phone #: (404)335-6193

Enclosure(s)




                                                             DIS-3 Letter and Entry of Dismissal Vol
          Case 1:18-cv-00704-AT Document 49 Filed 11/20/19 Page 2 of 2
              Case: 19-12475 Date Filed: 11/20/2019 Page: 2 of 2




                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                         ______________

                                         No. 19-12475-JJ
                                         ______________

CYNTHIA RUTHRAUFF,
individually and on behalf of all others similarly situated,

                                                    Plaintiff - Appellee,

versus

LUMINESS DIRECT, LLC,
a Texas limited liability company,

                                             Defendant - Appellant.
                       __________________________________________

                          Appeal from the United States District Court
                              for the Northern District of Georgia
                       __________________________________________

ENTRY OF DISMISSAL: Pursuant to Appellant Luminess Direct, LLC's motion for voluntary
dismissal, FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly
entered dismissed on this date, effective November 20, 2019.

                                       DAVID J. SMITH
                            Clerk of Court of the United States Court
                               of Appeals for the Eleventh Circuit

                             by: Tiffany A. Tucker, JJ, Deputy Clerk

                                                               FOR THE COURT - BY DIRECTION
